Title: To George Washington from Colonel George Baylor, 17 March 1777
From: Baylor, George
To: Washington, George



Dear Sir
Fredericksburg [Va.] March 17th 1777

I receivd your favor of the 1st of March a few days ago, and attended particularly to your direction concerning the two officers in my Regiment, I have seen Mr Armistead and have informed him of what you directed me to do, and have appointed in his room, Mr Presly Thornton, Son to Colo. Anthony Thornton. I have writen to Mr Stith on the

Subject, though I believe, he was never in the Army, he is nephew to Colo. Harrison of Congress, and will I think make a good officer. I ment to of done myself, what you directed me to do, relative to Mr Armistead, but his being very ill of the Small pox, prevented it. At the time that I appointed him a cornet, I was told he had been a Vollunteer and had behav’d himself well, which I find to be the reverse. I am in hopes Sir, that you will not suppose that I wo’d of dared to offer you such an insult; to take an officer into my Corps, who had disgrais’d himself, by shamefully desserting you.
I but this instant receiv’d your Letter of the 15th of Feby wherein you have been pleasd to mention two young Gentlemen Mess[ieur]s Washingtons whome you wo’d have in my Regiment; it gives me much concern to find it is not in my power to comply with a request of yours; owing to the tedious while the letter has been travilling, and there not being one vacancy in the Regiment at present. We go on but slowly in recruiting, none of the officers have got their compliments of men, and many of them have but very few; I have been out myself recruiting, but to little purpose. It is a common talk here of all the young men being draughted into the Service, which I hartely wish for. I have taken the liberty of enclosing a letter for Capt. Lewis, on account of his repeated complaints of not having one of the many letters which I have writen him. I conclude dear Sir wishing you all the success due to your merrit and am with Respect your Obet Servant

George Baylor


enclosd is a letter just come to hand from Colo. Carter.

